Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) of fluid", whereas claim 1, as amended, recites "an ion exchange membrane that prevents the passage of water". While water is a fluid, the term "fluid" is not limited to water and may include any other substances, i.e. liquids or gases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zappi et al. (US Patent Application Publication no. 2009/0301871) in view of Spaziante et al. (US Patent no. 4,019,968).
With regard to claim 1, Zappi teaches a filter press device for the electrodeposition of metal from solutions (paragraphs 2, 34), wherein the filter press device is a completely closed and pressure sealed device with no emission of gases (paragraphs 24-25), under controlled pressure, flow, amperage, voltage, pH, and temperature (paragraphs 43-45), the filter press device consists of chamber units independently formed by a series of plates made of an electrically insulating material (212; paragraph 27; figures 1, 3), electrodes (48; 50), and ion exchange membranes (56) placed between each anode (48) and cathode (50) to form a plurality of anode and cathode compartments (paragraph 50; figures 1, 3 - membrane 56 allows ions from the electrolyte solution to flow conducting current between the anode 48 and the cathode 50; paragraph 22. This teaching correlates to the claimed ion exchange membrane), wherein each one of the plates of insulating material (212) contains a series of openings from which the electrolytes and liquors from metallurgical operations are loaded into the cathode and anode compartments at room temperature (paragraphs 27-28), and at uniform flow rates, residence times and amperage (paragraphs 40, 41, 44-45, 48 – flow rates, amperage and process times are adjusted as desired), wherein each of the plurality of anode and cathode compartments comprises independent communication openings (34, 60, 64) for movement of the catholyte or the anolyte, the communication openings (34, 60, 64) are arranged along the length of the electro-winning device in series (paragraphs 20, 28, 39), at the same time allowing an 
Zappi fails to teach wherein the ion exchange membranes prevent passage of water.
Spaziante discloses a filter press device for the electrodeposition of metal (abstract; col. 5, lines 12-17; claim 13) comprising an ion-permeable diaphragm disposed between an anode and a cathode, wherein the ion-permeable diaphragm can be fluid permeable or it can be fluid impermeable in order to prevent the electrolyte surrounding the anode from making contact with the electrolyte surrounding the cathode (col. 4, lines 51-58). One having ordinary skill in the art at the time of filing would have found it obvious to use an ion exchange membrane impermeable to fluids/water in the device of Zappi because as taught by Spaziante, it is well known in the art to use both types of ion-permeable membranes (fluid permeable or fluid impermeable) in filter press devices for the electrodeposition of metals, in order to prevent the electrolyte surrounding the anode from making contact with the electrolyte surrounding the cathode with a reasonable expectation of success in doing so. 
or the metal deposition cathodes remain in place without being removed from the filter press device and electrodeposited product is detached” is optional and as such, has not been given patentable weight.
With regard to claim 2, Zappi teaches wherein in industrial production, a plurality of filter press devices for the electrodeposition of metal are electrically connected in series (paragraph 20), wherein all of the electrodes, except terminal electrodes are bipolar (paragraphs 20, 28), and are equipped with a vertical plate base separated by a rubber piece/gasket (214; figures 3-5; paragraph 27), and wherein one side acts as an anode in a cell unit, another side acts as a cathode in an adjacent chamber unit (paragraphs 20-22).
With regard to claim 3, the device of Zappi is made up of chamber units that operate hydraulically in series, at flow rates of about 50 gal/min (~189 l/min falls within the claimed range of between 1 and 100,000 l/min; paragraphs 20, 55).
With regard to claim 4, Zappi discloses wherein all of the electrodes are designed with a vertical base plate (as shown in figures 3, 4), with a single compact body of metal plates of different nature if they are cathodes (50) or anodes (48) connected in series in which the terminal electrodes have electrical connections for the row of devices (paragraphs 18-20).
With regard to claim 5, the metal cathode with the product of the electrolysis of Zappi is removed in cyclical production periods dependent of the concentration of metal dissolved in the catholyte without cathode extraction with detachment in the device due to the low surface roughness (paragraph 35 – the polarity of the electrodes may be 
	With regard to claim 6, the metal support cathode of Zappi does not suffer corrosion due to pitting in the metal (paragraphs 33, 35 – the cathode structure is made of stainless steel, which is resistant to corrosion).
With regard to claim 7, Zappi further teaches wherein, in the terminal plate made of a seal insulating material of the device (paragraph 26), there are at least a pair of openings (34, 64, 60) which together form a compartment of the cell (paragraph 28), and which inherently serve as a hydraulic compensation collector for the catholyte and anolyte fluids, respectively (figure 1; paragraphs 20, 22, 28).
With regard to claim 8, Zappi further teaches that the size and dimensions, of the elements, i.e. thickness of the cell, plates and porous layers, depend upon the number and details of electrolyzer cells used (paragraph 24).
With regard to claim 9, the cathode and anode plates of Zappi are made of stainless steel (paragraphs 33, 35). Zappi discloses wherein the size and dimensions, of the elements, i.e. thickness of the cell, plates and porous layers, depend upon the number and details of electrolyzer cells used (paragraph 24).
	With regard to claim 10, an area of the ion exchange membrane (56) of Zappi separating the catholyte and the anolyte is approximately equivalent to a metal deposition area (as shown in figures 1, 3 and 6), being encapsulated between meshes of electrically insulating material (paragraphs 20, 33-35).
2 (paragraph 45).
	With regard to claim 12, Zappi discloses wherein the current supplied to the device allows current densities of about 54 A/m2 to be achieved (paragraph 45).
With regard to claim 13, the temperature of the catholyte and anolyte solutions of Zappi ranges between 30 to 60 °C (paragraph 44).
	With regard to claim 14, the device of Zappi can be applied to any liquor or solution containing dissolved metals, comprising copper, zinc, nickel, cobalt (paragraphs 34, 42, 43), with contents ranging between 10-23 g/L (paragraphs 42-43; table 1).
With regard to claim 15, the teachings of Zappi correlate to all of the structural requirements, as claimed and thus, one having ordinary skill in the art would understand that the device of Zappi necessarily and/or inherently also reduces times of chemical reactions and residence of the electrolytic solutions in the device, leading to homogeneous electrodepositions, which makes it possible to select size of the material to be deposited and the thickness of the metal plate. In fact, Zappi discloses wherein the size and dimensions, of the elements, i.e. thickness of the cell, plates and porous layers, depend upon the number and details of electrolyzer cells used in order to improve the efficiency and operating characteristics of the device (paragraphs 5, 24).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Zappi fails to teach wherein the ion exchange membranes prevent the passage of water, as amended. Therefore, after further search and consideration, a new ground of rejection has been presented in view of Spaziante et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794